PLEDGE AND SECURITY AGREEMENT 

 

THIS PLEDGE AND SECURITY AGREEMENT (“Pledge Agreement”), dated March , 2013, is
by Xzeres Corp., a Nevada corporation (“Pledgor”), with its chief executive
office at 9025 SW Hillman Court, Suite 3126, Wilsonville, Oregon 97070 in favor
of Renewable Power Resources, LLC, a Delaware limited liability company, with an
office at 430 East 56th Street, 4G, New York, New York 10022 (together with any
successors and assigns, “Pledgee”).

 

W I T N E S S E T H:

 

WHEREAS, Pledgor is now the direct and beneficial owner of all of the issued and
outstanding equity interests (collectively, the “Pledged Interests”) of the
corporations listed on Exhibit A annexed hereto (each, an “Issuer”, and
collectively, the “Issuers”);

WHEREAS, Pledgor and Xzeres Energy Services Corp (collectively, the “Borrowers”)
have entered into or are about to enter into financing arrangements with Pledgee
pursuant to which Pledgee may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Loan and Security
Agreement, dated of even date herewith, by and among Pledgee and Borrowers (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”) and the other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto, including,
but not limited to, this Pledge Agreement (all of the foregoing, together with
the Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Loan Documents”);

WHEREAS, Pledgor has also agreed to secure all Obligations (as hereinafter
defined) of Borrowers to Pledgee and to accomplish the same by (a) executing and
delivering to Pledgee this Pledge Agreement, (b) delivering to Pledgee
certificates (if any) representing the Pledged Interests which are registered in
the name of Pledgor, together with appropriate powers duly executed in blank by
Pledgor, and (c) delivering to Pledgee any and all other related documents which
Pledgee deems reasonably necessary to protect Pledgee’s interests hereunder.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pledgor hereby agrees as follows:

1. GRANT OF SECURITY INTEREST

(a) To secure the prompt payment and performance in full of all of the
Obligations (as hereinafter defined), Pledgor hereby assigns, pledges,
hypothecates, transfers and sets over to Pledgee and grants to Pledgee a
security interest in and lien upon the following (collectively, the
“Collateral”): (i) the Pledged Interests, together with all cash dividends,
stock dividends, interests, profits, redemptions, warrants, subscription rights,
stock, securities options, substitutions, exchanges and other distributions now
or hereafter distributed by Stock Issuers or which may hereafter be delivered to
the possession or Pledgor or Pledgee with respect thereto, (ii) all proceeds of
and to any of the property of Pledgor described above, including, without
limitation, all causes of action, claims and warranties now or hereafter held by
Pledgor in respect

1

 

of any of the items listed above, and (iii) Pledgor’s books and records with
respect to any of the foregoing.

(b) This Pledge Agreement is executed only as security for the Obligations and,
therefore, the execution and delivery of this Pledge Agreement shall not subject
Pledgee to, or transfer or pass to Pledgee, or in any way affect or modify, the
liability of Pledgor under the formational or organization documents of any
Issuer or any related agreements, documents or instruments or otherwise. In no
event shall the acceptance of this Pledge Agreement by Pledgee or the exercise
by Pledgee of any rights hereunder or assigned hereby, constitute an assumption
of any liability or obligation of Pledgor to, under or in connection with the
formational or organization documents of any Issuer or any related agreements,
documents or instruments or otherwise.

(c) Notwithstanding anything contained in this Pledge Agreement to the contrary,
the term “Collateral” shall not include: (i) voting equity interests of any
controlled foreign corporation (as that term is defined in the Internal Revenue
Code of 1986, as in effect from time to time, a “CFC”), solely to the extent
that (y) such equity interests represent more than 65% of the outstanding voting
equity interests of such CFC, and (z) pledging or hypothecating more than 65% of
the total outstanding voting equity interests of such CFC would result in
adverse tax consequences or the costs to the Pledgor of providing such pledge
are unreasonably excessive (as determined by Pledgee in consultation with
Pledgor) in relation to the benefits to Pledgee of the security afforded thereby
(which pledge, if reasonably requested by Pledgee, shall be governed by the laws
of the jurisdiction of such CFC).

2. OBLIGATIONS SECURED

The security interest, lien and other interests granted to Pledgee pursuant to
this Pledge Agreement shall secure the prompt performance and payment in full of
any and all obligations, liabilities and indebtedness of every kind, nature and
description owing by Pledgor and the other Borrowers to Pledgee, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
this Pledge Agreement, the Loan Agreement or any of the other Loan Documents,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of the Loan Agreement, or after the
commencement of any case with respect to Pledgor or any other Borrower under the
United States Bankruptcy Code or any similar statute (including, without
limitation, the payment of interest and other amounts which would accrue and
become due but for the commencement of such case, whether or not such amounts
are allowed or allowable in whole or in part in such case), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, and liquidated or unliquidated, including, without limitation, all
“Obligations” as such term is defined in the Loan Agreement (all of the
foregoing being collectively referred to herein as the “Obligations”).

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

Pledgor hereby represents, warrants and covenants with and to Pledgee the
following (all of such representations, warranties and covenants being
continuing so long as any of the Obligations are outstanding):

2

 

(a) The Pledged Interests are duly authorized, validly issued, fully paid and
non-assessable capital stock of each Issuer and constitute one hundred (100%)
percent of the issued and outstanding shares of capital stock of each Issuer.
The Pledged Interests are not registered and Pledgor has not authorized the
registration thereof, in the name of any person or entity other than Pledgor of
Pledgee.

(b) The Collateral is directly, legally and beneficially owned by Pledgor, free
and clear of all claims, liens, pledges and encumbrances of any kind, nature or
description, except for the pledge, lien and security interest in favor of
Pledgee and the pledges, claims, liens, encumbrances and security interests
permitted under the Loan Agreement.

(c) The Collateral is not subject to any restrictions relative to the transfer
thereof and Pledgor has the right to transfer and hypothecate the Collateral
free and clear of any liens, encumbrances or restrictions.

(d) The Collateral is duly and validly pledged to Pledgee, no consent or
approval of any governmental or regulatory authority or of any securities
exchange or the like, nor any consent or approval of any other third party, was
or is necessary to the validity and enforceability of this Pledge Agreement.

(e) Pledgor authorize Pledgee to: (i) store, deposit and safeguard the
Collateral (as applicable), (ii) perform any and all other acts which Pledgee
deems reasonable and/or necessary for the protection and preservation of the
Collateral or its value or Pledgee’s security interest therein, including,
without limitation, transferring, registering or arranging for the transfer or
registration of the Collateral to or in Pledgee’s own name and receiving the
income therefrom as additional security for the Obligations and (iii) pay any
charges or expenses which Pledgee deems reasonably necessary for the foregoing
purpose, but without any obligation to do so (and any amounts so paid shall
constitute Obligations). Any obligation of Pledgee for reasonable care for the
Collateral in Pledgee’s possession shall be limited to the same degree of care
which Pledgee uses for similar property pledged to Pledgee by other persons.

(f) If at any time after the date hereof Pledgor shall become entitled to
receive or acquire, or shall receive any stock certificate, option or right with
respect thereto of any Issuer (including without limitation, any certificate
representing a dividend or a distribution or exchange of or in connection with
reclassification of the Pledged Interests) whether as an addition to, in
substitution of, or in exchange for any of the Collateral or otherwise, Pledgor
agrees to accept same as Pledgee’s agent, to hold same in trust for Pledgee and
to deliver same forthwith to Pledgee or Pledgee’s agent or bailee in the form
received, with the endorsement(s) of Pledgor where necessary and/or appropriate
powers and/or assignments duly executed to be held by Pledgee or Pledgee’s agent
or bailee subject to the terms hereof, as further security for the Obligations.

(g) The Collateral is not and shall not at any time hereafter be investment
property or otherwise subject to Article 8 of the Uniform Commercial Code except
as Pledgee may otherwise expressly agree. As of the date hereof, there are no
certificates or other written instruments evidencing or representing the Pledged
Interests except as set forth on Exhibits A hereto.

3

 

(h) Pledgor shall keep full and accurate books and records relating to the
Collateral and stamp or otherwise mark such books and records in such manner as
Pledgee may require in order to reflect the security interests granted by this
Pledge Agreement.

(i) Pledgor shall not, without the prior consent of Pledgee, directly or
indirectly, sell, assign, transfer, or otherwise dispose of, or grant any option
with respect to the Collateral, nor shall Pledgor create, incur or permit any
further pledge, hypothecation, encumbrance, lien, mortgage or security interest
with respect to the Collateral.

(j) So long as no Event of Default (as hereinafter defined) has occurred and is
continuing, Pledgor shall have the right to vote and exercise (as applicable)
all corporate rights with respect to the Collateral, except as expressly
prohibited herein or in the other Loan Documents, and to receive (as applicable)
any cash dividends and any distributions payable in respect of the Collateral
(but subject to terms of the Loan Agreement with respect thereto).

(k) Pledgor shall not permit any Issuer, directly or indirectly, to (i) issue,
sell, grant, assign, transfer or otherwise dispose of, any additional equity
interests of such Issuer or any option or warrant with respect to, or other
right or security convertible into, any additional equity interests, now or
hereafter authorized, unless all such additional equity interests, options,
warrants, rights or other such securities are made and shall remain part of the
Collateral subject to the pledge and security interest granted herein (other
than the capital stock of a CFC in excess of 65% of the voting stock of such
CFC), (ii) take any action to withdraw the authority of or to limit or restrict
the authority of such Issuer’s officers to deal and contract with Pledgee and to
bind and obligate such Issuer, or (iii) pay any interim distribution in cash or
other assets to Pledgor any other stockholder, except as permitted in the Loan
Agreement. Any distribution by any Issuer other than as permitted in the Loan
Agreement shall constitute a “wrongful distribution” for purposes of applicable
law.

(l) Pledgor shall promptly notify Pledgee in writing of the occurrence of any
event that could reasonably be expected to result in any Issuer’s dissolution or
liquidation.

(m) Pledgor shall not, and shall not permit any Issuer, directly or indirectly,
to, amend, modify or supplement any of the provisions of its organizational or
formation documents without the prior written consent of the Pledgee if any such
amendment, modification or supplement would or could affect any rights of
Pledgee hereunder or under any of the other Loan Documents, or would limit or
restrict the permissible activities in which such Issuer may engage.

(n) Pledgor shall pay all charges and assessments of any nature against the
Collateral or with respect thereto prior to said charges and/or assessments
being delinquent.

(o) Pledgor shall furnish, or cause to be furnished, to Pledgee such information
concerning each Issuer and the Collateral as Pledgee may from time to time
reasonably request, including, without limitation, current financial statements
to the extent available.

(p) Pledgee may notify any Issuer or the appropriate transfer agent of the
Collateral to register the security interest and pledge granted herein and honor
the rights of Pledgee with respect thereto.

4

 

(q) Pledgor shall promptly reimburse Pledgee, on demand, together with interest
at the highest rate then applicable to the Obligations (as defined in the Loan
Agreement) set forth in the Loan Agreement, for any charges, assessments or
expenses paid or incurred by Pledgee for the protection, preservation and
maintenance of the Collateral and the enforcement of Pledgee’s rights hereunder,
including, without limitation, attorneys’ fees and legal expenses incurred by
Pledgee in seeking to protect, collect or enforce its rights in the Collateral
or otherwise hereunder. Any such amounts paid or incurred by Pledgee shall
constitute part of the Obligations secured hereby and may be charged by Pledgee
to any loan account of Pledgor maintained by Pledgee, at its option.

(r) Pledgor authorizes Pledgee to: (i) perform any and all other acts which
Pledgee deems reasonable and/or necessary for the protection and preservation of
the Collateral or its value or Pledgee’s security interest therein, and (ii) pay
any charges or expenses which Pledgee deems necessary for the foregoing purpose,
but without any obligation to do so (and any amounts so paid shall constitute
Obligations under the Loan Agreement).

(s) Pledgor waives: (i) all rights to require Pledgee to proceed against any
other person, entity or collateral or to exercise any remedy, (ii) the defense
of the statute of limitations in any action upon any of the Obligations, (iii)
any right of subrogation or interest in the Obligations or Collateral until all
Obligations have been paid in full in immediately available funds and the Loan
Agreement has been terminated, (iv) any rights to notice of any kind or nature
whatsoever, unless specifically required in this Pledge Agreement, the Loan
Agreement (to the extent applicable to this Pledge Agreement) or non-waivable
under any applicable law, and (v) to the extent permissible, its rights under
Section 9-207 of the Uniform Commercial Code. Pledgor agrees that the
Collateral, other collateral, or any other guarantor or endorser may be
released, substituted or added with respect to the Obligations, in whole or in
part, without releasing or otherwise affecting the liability of Pledgor, the
pledge and security interests granted hereunder, or this Pledge Agreement.
Pledgee is entitled to all of the benefits of a secured party set forth in
Section 9-207 of the Uniform Commercial Code.

4. NO ASSUMPTION OF LIABILITIES.

(a) Nothing herein shall be construed to make Pledgee liable as a shareholder or
member of any Issuer and Pledgee by virtue of this Pledge Agreement or otherwise
shall not have any of the duties, obligations or liabilities of a shareholder or
member of any Issuer. The parties hereto expressly agree that this Pledge
Agreement shall not be construed as creating a partnership or joint venture
among the Pledgee and Pledgor and/or any Issuer.

(b) By accepting this Pledge Agreement, Pledgee does not intend to become a
shareholder or member of any Issuer or otherwise be deemed to be a co-venturer
with respect to Pledgor or any Issuer either before or after an Event of Default
shall have occurred. Pledgee shall have only those powers set forth herein and
shall assume none of the duties, obligations or liabilities of Pledgor or of a
shareholder or member of any Issuer. Pledgee shall not be obligated to perform
or discharge any obligation of Pledgor as a result of the pledge hereby
effected.

(c) The acceptance by Pledgee of this Pledge Agreement, with all of the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate Pledgee to

5

 

appear in or defend any action or proceeding relating to the Collateral to which
it is not a party, or to take any action hereunder or thereunder, or to expend
any money or incur any expense or perform or discharge any obligation, duty or
liability hereunder or otherwise with respect to the Collateral.

5. EVENTS OF DEFAULT

The occurrence or existence of any Event of Default under the Loan Agreement is
referred to herein individually as an “Event of Default” and collectively as
“Events of Default”.

6. RIGHTS AND REMEDIES

At any time an Event of Default exists or has occurred and is continuing, in
addition to all other rights and remedies of Pledgee, whether provided under
this Pledge Agreement, the Loan Agreement, the other Loan Documents, applicable
law or otherwise, Pledgee shall have the following rights and remedies which may
be exercised without notice to, or consent by, Pledgor except as such notice or
consent is expressly provided for hereunder or under the Loan Agreement (to the
extent applicable to this Pledge Agreement);

(a) Pledgee, at its option, shall be empowered to exercise its continuing right
to instruct any Issuer (or the appropriate transfer agent of the Collateral) to
register any or all of the Collateral in the name of Pledgee or in the name of
Pledgee’s nominee and Pledgee may complete, in any manner Pledgee may deem
expedient, any and all stock powers (as applicable), any assignments or other
documents heretofore or hereafter executed in blank by Pledgor and delivered to
Pledgee and, in furtherance of the foregoing, Pledgor shall execute and deliver
to Pledgee together herewith a Special Power of Attorney in the form of Exhibit
B hereto in connection with the execution of this Pledge Agreement. After said
instruction, and without further notice, Pledgee shall have the exclusive right
to exercise all rights with respect to the Collateral (including all voting and
corporate rights), and exercise any and all rights of conversion, redemption,
exchange, subscription or any other rights, privileges, or options pertaining to
the Collateral as if Pledgee were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the
Collateral upon any merger, consolidation, reorganization, recapitalization or
other readjustment with respect thereto. Upon the exercise of any such rights,
privileges or options by Pledgee, Pledgee shall have the right to deposit and
deliver any and all of the Collateral to any committee, depository, transfer
agent, registrar or other designated agency upon such terms and conditions as
Pledgee may determine, all without liability, except to account for property
actually received by Pledgee. However, Pledgee shall have no duty to exercise
any of the aforesaid rights, privileges or options (all of which are exercisable
in the sole discretion of Pledgee) and shall not be responsible for any failure
to do so or delay in doing so.

(b) In addition to all the rights and remedies of a secured party under the
Uniform Commercial Code or other applicable law, Pledgee shall have the right,
at any time and without demand of performance or other demand, advertisement or
notice of any kind (except the notice specified below of time and place of
public or private sale) to or upon Pledgor or any other person (all and each of
which demands, advertisements and/or notices are hereby expressly waived to the
extent permitted by applicable law), to proceed forthwith to collect, redeem,

6

 

recover, receive, appropriate, realize, sell, or otherwise dispose of and
deliver the Collateral or any part thereof in one or more lots at public or
private sale or sales at any exchange, broker’s board or at any of Pledgee’s
offices or elsewhere at such prices and on such terms as Pledgee may deem best.
The foregoing disposition(s) may be for cash or on credit or for future delivery
without assumption of any credit risk, with Pledgee having the right to purchase
all or any part of the Collateral so sold at any such sale or sales, public or
private, free of any right or equity of redemption in Pledgor, which right or
equity is hereby expressly waived or released by Pledgor. The proceeds of any
such collection, redemption, recovery, receipt, appropriation, realization, sale
or other disposition, after deducting all costs and expenses of every kind
incurred relative thereto or incidental to the care, safekeeping or otherwise of
any and all Collateral or in any way relating to the rights of Pledgee
hereunder, including attorneys’ fees and legal expenses, shall be applied first
to the satisfaction of the Obligations (in such order as Pledgee may elect and
whether or not due) and then to the payment of any other amounts required by
applicable law, including Section 9-615(a)(3) of the Uniform Commercial Code,
with Pledgor to be and remain liable for any deficiency. Pledgor shall be liable
to Pledgee for the payment on demand of all such costs and expenses, together
with interest at the highest rate then applicable to Obligations (as defined in
the Loan Agreement) set forth in the Loan Agreement and any attorneys’ fees and
legal expenses incurred by Pledgee. Any such amounts shall constitute
Obligations under the Loan Agreement and may be charged by Pledgee to the loan
account of Pledgor maintained by Pledgee at its option. Pledgor agrees that ten
(10) days prior written notice by Pledgee designating the place and time of any
public sale or of the time after which any private sale or other intended
disposition of any or all of the Collateral is to be made, is reasonable
notification of such matters.

(c) Pledgor recognizes that Pledgee may be unable to effect a public sale of all
or part of the Collateral by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, as now or hereafter in effect or in
applicable Blue Sky or other state securities law, as now or hereafter in
effect, but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such Collateral for their own account for investment and not with a
view to the distribution or resale thereof. If at the time of any sale of the
Collateral or any part thereof, the same shall not, for any reason whatsoever,
be effectively registered (if required) under the Securities Act of 1933 (or
other applicable state securities law), as then in effect, Pledgee in its sole
and absolute discretion is authorized to sell such Collateral or such part
thereof by private sale in such manner and under such circumstances as Pledgee
or its counsel may deem necessary or advisable in order that such sale may
legally be effected without registration. Pledgor agrees that private sales so
made may be at prices and other terms less favorable to the seller than if such
Collateral were sold at public sale, and that Pledgee has no obligation to delay
the sale of any such Collateral for the period of time necessary to permit any
Issuer, even if such Issuer would agree, to register such Collateral for public
sale under such applicable securities laws. Pledgor agrees that any private
sales made under the foregoing circumstances shall be deemed to have been in a
commercially reasonable manner.

(d) All of the rights and remedies of Pledgee, including, but not limited to,
the foregoing and those otherwise arising under this Pledge Agreement, the Loan
Agreement and the other Loan Documents, the instruments comprising the
Collateral, applicable law or otherwise, shall be cumulative and not exclusive
and shall be enforceable alternatively, successively or

7

 

concurrently as Pledgee may deem expedient. No failure or delay on the part of
Pledgee in exercising any of its options, powers or rights or partial or single
exercise thereof, shall constitute a waiver of such option, power or right.

7. JURY TRIAL WAIVER; OTHER WAIVERS
AND CONSENTS; GOVERNING LAW

(a) The validity, interpretation and enforcement of this Pledge Agreement and
any dispute arising out of the relationship between the parties hereto, whether
in contract, tort, equity or otherwise, shall be governed by the internal laws
of the State of New York but excluding any principles of conflicts of law or
other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

(b) Each of Pledgor and Pledgee irrevocably consents and submits to the
non-exclusive jurisdiction of the Courts of the State of New York in New York
County and the United States District Court for the Southern District of New
York, whichever Pledgee may elect, and waives any objection based on venue or
forum non conveniens with respect to any action instituted therein arising under
this Pledge Agreement or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Pledge Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity or otherwise, and
agrees that any dispute with respect to any such matters shall be heard only in
the courts described above (except that Pledgee shall have the right to bring
any action or proceeding against Pledgor or its property in the courts of any
other jurisdiction which Pledgee deems necessary or appropriate in order to
realize on the Collateral or to otherwise enforce its rights against Pledgor or
its property).

(c) Pledgor hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address and to the attention of the person
set forth herein and service so made shall be deemed to be completed ten (10)
days after the same shall have been so deposited in the U.S. mails, or, at
Pledgee’s option, by service upon Pledgor in any other manner provided under the
rules of any such courts. Within thirty (30) days after such service, Pledgor
shall appear in answer to such process, failing which Pledgor shall be deemed in
default and judgment may be entered by Pledgee against Pledgor for the amount of
the claim and other relief requested.

(d) PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS PLEDGE AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF PLEDGOR AND PLEDGEE IN RESPECT OF THIS PLEDGE AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. PLEDGOR HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT PLEDGEE MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
PLEDGE AGREEMENT

8

 

WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Pledgee shall not have any liability to Pledgor (whether in tort, contract,
equity or otherwise) for losses suffered by Pledgor in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Pledge Agreement, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on Pledgee, that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct. In any such
litigation, Pledgee shall be entitled to the benefit of the rebuttable
presumption that it acted in good faith and with the exercise of ordinary care
in the performance by it of the terms of this Pledge Agreement.

8. MISCELLANEOUS

(a) Pledgor agrees that at any time, and from time to time, upon the request of
Pledgee, Pledgor will execute and deliver such further documents, including but
not limited to stock powers, or other appropriate instruments of transfer in
form reasonably satisfactory to counsel for Pledgee, and will take or cause to
be taken such further acts as Pledgee may reasonably request in order to effect
the purposes of this Pledge Agreement and perfect or continue the perfection of
the security interest in the Collateral granted to Pledgee hereunder, in
conformity with applicable law.

(b) Beyond the exercise of reasonable care to assure the safe custody of the
Collateral (whether such custody is exercised by Pledgee, or Pledgee’s nominee,
agent or bailee) Pledgee or Pledgee’s nominee agent or bailee shall have no duty
or liability to protect or preserve any rights pertaining thereto and shall be
relieved of all responsibility for the Collateral upon surrendering it to
Pledgor or foreclosure with respect thereto.

(c) All notices, requests and demands to or upon the respective parties hereto
shall be in writing and shall be deemed to have been duly given or made: if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next business day, one (1) business day after sending; and if by
registered or certified mail, return receipt requested, ten (10) days after
mailing. All notices, requests and demands upon the parties are to be given to
addresses set forth in the Loan Agreement.

(d) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural. All references to Pledgor, Pledgee, and any
Issuer pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and assigns. The
words “hereof,” “herein,” “hereunder,” “this Pledge Agreement” and words of
similar import when used in this Pledge Agreement shall refer to this Pledge
Agreement as a whole and not any particular provision of this Pledge Agreement
and as this Pledge Agreement now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced. An Event of Default shall
exist or continue or be continuing until such Event of Default is waived in
accordance with the terms and conditions of the Loan Agreement. All references
to the term “Person” or “persons” herein shall mean any

9

 

individual, sole proprietorship, partnership, corporation (including, without
limitation, any corporation which elects subchapter S status under the Internal
Revenue Code of 1986, as amended), limited liability corporation, limited
liability company, limited liability participation, business trust,
unincorporated association, joint stock company, trust, joint venture or other
entity or any government or any agency, instrumentality or political subdivision
thereof.

(e) This Pledge Agreement, shall be binding upon Pledgor and its successors and
assigns and inure to the benefit of and be enforceable by Pledgee and their
respective successors and assigns.

(f) If any provision of this Pledge Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Pledge Agreement as a whole, but this Pledge Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

(g) Neither this Pledge Agreement nor any provision hereof shall be amended,
modified, waived or discharged orally or by course of conduct, but only by a
written agreement signed by an authorized officer of Pledgee. Pledgee shall not,
by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of their rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Pledgee. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Pledgee of any right, power and/or remedy on any one occasion shall
not be construed as a bar to or waiver of any such right, power and/or remedy
which Pledgee would otherwise have on any future occasion, whether similar in
kind or otherwise.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10

 

IN WITNESS WHEREOF, Pledgor has executed this Pledge Agreement as of the day and
year first above written.

 

XZERES CORP.

 

By: /s/ Frank Greco

 

Name: Frank Greco

 

Title: Chief Executive Officer

 

 



 

11

 

